Lucas County, No. L-92-309. This cause is pending before the court on the filing of a motion for leave to appeal from the Court of Appeals for Lucas County. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and the same is hereby, dismissed sua sponte.